Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 107082286 in view of Lykkegaard (US 8,210,343).
The CN 107082286 patent shows a transport unit 100, a product carrier 200, the transport unit 100 and product carrier 200 each comprise at least one guide element 300 arranged in a direction of movement, the transport unit includes a drive 130 and the product carrier 200 has no drive and is coupled to the transport unit 100 via a coupling point 120 and is drivable by the transport unit via the coupling point 120.  Not disclosed is the use of drive magnets for the transport unit.  However, shown by Lykkegaard are transport units 4 which are coupled to other unit at coupling points 18 and which units 4 include drive magnets 5.  To include such drive magnets onto the CN 107082286 reference would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it would be a known alternate equivalent drive replacing an electric drive which substitution is well within the skill of the art.
Re claim 2, disclosed by the Chinese reference is at least one further product carrier which is coupled to either a transport unit or another product carrier.
Re claims 3 and 4, shown by the Chinese reference are guide elements 300 on both transport units 100 and product carriers 200, see Figures 1 and 2.
Re claim 5, the universal joint coupling point allows the product carriers to fold in a direction of movement.
Re claim 6, the product carriers 200 would inherently include engagement elements to hold the product in place if so needed.
Re claim 7, Figure 1 of Lykkegaard shows a transport route having route guide elements for guiding carriers and coils which interact with the magnets along the route.
Re claim 8, the Chinese patent shows guide elements 300 which serve to guide the carriers along a path.
Re claims 9 and 10, shown are two guide elements 300 on each side of the product carriers and thus there are at least guide elements on each side which interact with the first and second guides 300.
Re claim 11, the coupling point 120 is between a front of one carrier and a rear of a following carrier.
Re claim 12, transport unit 100 pulls unit 200 via a drawbar like connection.
Re claim 13, a drawbar is used.
Re claim 14, disclosed by the Chinese patent is the use of at least another product carrier having no drive.
Re claim 15, as per claim 11 rejection.
Re claim 16, Figures 1 and 2 of the Chinese patent show a first drawbar 120 and a second drawbar 220.
Re claim 17, a drawbar 120 or 220 is used.
Re claim 18, disclosed is the use of a second transport unit 100 if the anticipated load requires more than one.
Re claims 19 and 20, as per rejection of claim 11.
Re claim 21, drawbars are shown in Figures 1 and 2.
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       07/20/2022